NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOLLY ODD,                                      No.    19-55555

                Plaintiff - Appellant,          D.C. No. 2:18-cv-02523-WDK-
                                                MRW
 v.

DELTA AIR LINES, INC., a corporation            MEMORANDUM*
and DELTA FAMILY-CARE
DISABILITY AND SURVIVORSHIP
PLAN, an ERISA plan,

                Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   William D. Keller, District Judge, Presiding

                             Submitted June 5, 2020**
                               Pasadena, California

Before: LEE and BUMATAY, Circuit Judges, and MOLLOY,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          1
      Holly Odd appeals the district court’s judgment in favor of the Delta Family-

Care Disability and Survivorship Plan after a bench trial on her claim for wrongful

denial of disability benefits under the Employee Retirement Income Security Act

of 1974 (“ERISA”). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The Plan’s boilerplate list of information that Odd could submit on appeal

following the denial of her claim for benefits did not comply with its procedural

obligation to engage in “meaningful dialogue.” Salomaa v. Honda Long Term

Disability Plan, 642 F.3d 666, 680 (9th Cir. 2011). But even considering this

deficiency, the Plan did not abuse its discretion in denying Odd’s claim. Abatie v.

Alta Health & Life Ins. Co., 458 F.3d 955, 971–72 (9th Cir. 2006) (en banc). Four

independent reviewers determined that Odd was not disabled, Odd’s own primary

care physician and neurologist provided mixed evidence about her condition, and

only one of her treatment providers responded to inquiries from the independent

reviewers. Further, the Plan did not impermissibly condition benefits “on the

existence of evidence that cannot exist” by requiring objective confirmation of

Odd’s neck pain and headaches. Salomaa, 642 F.3d at 678. Odd offers no support

for the contention that her condition is clinically undetectable. Cf. id. at 676–78

(discussing chronic fatigue syndrome).

      AFFIRMED.




                                          2